SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Additional Information about the Initial Public Offering of Petrobras Distribuidora Rio de Janeiro, August 18, 2015 - Petróleo Brasileiro S.A. - Petrobras hereby informs that, pursuant to CVM Instruction 480/09, it has published in the system of the Brazilian Securities and Exchange Commission (CVM) an acknowledgement relating to the meeting of the Board of Directors held on August 6, 2015, which resolved on the following issues related to IPO of Petrobras Distribuidora (BR): (i) the recommendation that BR submit a request to the CVM for registration as a category “A" publicly-held company and submit an application to the BM&FBOVESPA for the trading of securities on the Novo Mercado segment; (ii) approval, as offeror, of the presentation before the CVM, of the request to register the public offering of the secondary distribution of shares issued by BR, corresponding to 25% of its capital stock, and the application for the option to distribute a supplementary lot (Green Shoe) and an additional lot (Hot Issue), within the context of the public offering; (iii) the recommendation that BR approve, before the CVM, the request for registration of the public offering of a secondary distribution of BR shares, corresponding to 25% of its capital stock. This release should not be regarded as an offering announcement and said offering will depend on favorable national and international capital market conditions. Facts deemed relevant to this issue will be communicated to the market in a timely manner. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 18, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
